DETAILED ACTION
This Office Action is in reply to Applicants application response after non-final rejection received on September 12, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  The application is a 371 of PCT/US2019/041543 filed on July 12, 2019 with a provisional application 62/763,969 filed on July 12, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 3, 5, 11-16, and 18 in the response filed on 09/12/2022.  No claims are canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for determining events which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 13 and product Claim 18.  Claim 1 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold).
collecting information on transactions in a telecommunication system, including digests of data packets from a core network and a radio access network of the telecommunications system and information from user devices interacting with the telecommunication system; 
using the information on transactions to create a plurality of event objects by correlating the information on transactions between a user plane tunnel and a control plane, each of the event objects associated with a telecommunication failure event, and the event objects including a set of parameters based on the information on transactions; 
associating parameters of the set of parameters of each of the event objects with at least one Key Performance Indicator (KPI); 
applying the event objects to a plurality of machine-learning inference functions, each of the inference functions using the set of parameters as inputs and at least one KPI of the event objects as outputs to create a model that infers a relationship between the set of parameters and the at least one KPI; and 
analyzing metadata from each of the models to determine a first parameter of the set of parameters was used to predict an outcome associated with the at least one KPI, including scoring input field occurrences of the parameters of the set of parameters across the inference functions, the scoring indicating a respective relationship between each one of the input field occurrences and the at least one KPI, and determining that the first parameter of the set of parameters is a most probable cause of the at least one KPI based on the scoring; and 
addressing the most probable cause, including mitigating a network failure associated with the most probable cause.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting information, tracking events, concluding relationships between KPI and input parameters, addressing and mitigating a network failure recites concepts performed in the human mind.  But for the “machine learning inference function” language, the claim encompasses a user reviewing collected network data regarding a failure and determining and mitigating the most probable cause of the failure. The mere nominal recitation of generic network elements and well known machine learning does not take the claim out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory having machine readable instructions that when executed by the processor in Claim 13 is just applying generic computer components to the recited abstract limitations.  The computer program product comprising a non-transitory machine-readable medium comprising computer program code for execution by a processor in Claim 18 appears to be just software.  Claims 13 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer [preamble] (Claim 1) The processor and memory having machine readable instructions that when executed by the processor (claim 13) and/or the computer program product comprising a non-transitory machine-readable medium comprising computer program code for execution by a processor (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0018 and 0068] about implantation using general purpose or special purpose computing [18: For example, a user device 102 may include a smart phone, a desktop computer, a laptop computer, a tablet computer, or other computing system. 68: processing systems described herein may include non-transitory, tangible, machine readable media that include executable code that when run by one or more processors may cause the one or more processors to perform the processes of methods as described above. Some common forms of machine readable media that may include the processes of methods are, for example, floppy disk, flexible disk, hard disk, magnetic tape, any other magnetic medium, CD-ROM, any other optical medium, RAM, PROM, EPROM, FLASH- EPROM, any other memory chip or cartridge, and/or any other medium from which a processor or computer is adapted to read.) devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 13, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14-17, and 19-20 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14-17, and 19-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
	The Applicants arguments (remarks pages 7-13) are not persuasive to overcome the rejection of the claims.  The arguments begin (page 7) with the response to the rejection under 35 U.S.C. § 112.  
	The claims have been amended and the rejection under 35 U.S.C. § 112 is withdrawn at this time.

	Next, the Applicant moves to the rejection under 35 U.S.C. § 101 (remarks pages 7-11) and starts with an overview of the two-step Mayo analysis and proceeds with Step 2A.  The Applicants position is that claim 1 is eligible under both Prong One and Prong Two analysis.  Regarding Step 2A, Prong One the Applicant cites claim 1 and argues that the claims are clearly not mental processes and are similar to Example 39 which cannot be performed in the human mind.  

	The Examiner does not agree with the arguments.  The Applicants is citing Example 39 and the two step method of training a neural network.  The Examiner does not find similarity as argued (remarks page 9).  The Example has a two-step training process where data is run through as training data and then supplemented and run a second time to improve the neural network.  The instant claims have no training step involved.  The data collected is input into multiple known and generic machine learning inference model types.  The output models an inferred relationship between the input parameters and at least one KPI.  This does not train the machine learning rather produces an output based on the provided inputs and one KPI.  In this case the machine learning inference functions are not themselves improved but instead merely applied by a computer to perform the inference function. 

	The arguments continue with Step 2A, Prong Two where the arguments cite the 2019 guidance and argue that the system and methods for diagnosing technical problems in a telecommunication network recites a practical application.  The arguments include that “the claims recite subject matter that may allow a ‘network operator…to effectively determine which examples in a complex network are likely to be causing various types of problems’”.  The applicant claims that because the claims are integrated into a practical application the inquiry under Step 2A ends (remarks pages 9-10).
	The Examiner disagrees with the Applicants arguments.  The claims diagnose a system to detect anomalies or security threats in the network based on abnormal patterns.  The abstract ideas is not integrated into a practical application as it’s merely applying a generic computer hardware and machine learning to the otherwise abstract idea.  Further, the data analysis is not itself, addressing the most probably cause.  The specification is clear that the determination of the most probable cause is then actually provided to a network operator for the mitigation.  

	The arguments proceeds with Step 2B and state that claim 1 recites “significantly more” than the judicial exception.  The Applicants take the position that the claims do not fail the analysis simply because they are performed on a generic computer.  The Applicants argue and cite Bascom for non-generic and non-conventional arrangements of known and conventional pieces.  The conclude with a non-conventional arrangement of elements is a novel telecommunications network fault diagnosis technique that addresses the technical challenge of “debug[ging] network usage for applications”.

	The Examiner is not persuaded.  The apply it standard of using a generic computer and known machine learning as part of data analysis for determining a most probably cause of failure is not more than applying a computer to perform an otherwise abstract idea.  This is a determination which could also be made in the human mind.  Further, the determined most probable cause is not remedied by the computing system but simply instructs a human network operator to perform the mitigating response to the network failure.  This does not amount to significantly more than the judicial exception. 

	The arguments proceed to the claim rejections under 35 U.S.C. § 102 and 103 (remarks pages 11 and 12).  The Applicants arguments are that the amendments to at least the independent claims are not taught or disclosed by the prior art references cited.  
	
	The Examiner agrees with the arguments and the rejections under 35 U.S.C. § 102 and 103 are withdrawn at this time. 

	In summary, the claim rejections under 35 U.S.C. § 102 and 103 have been withdrawn.  The claims stand rejected under 35 U.S.C. § 101.  The claims are not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 5, 2022